UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Criminal No. 19-928 (FLW)

v.
SCHEDULING ORDER
DAMION HELMES,

a/k/a “Checks,”

a/k/a “Cutty,”
DERRICK HAYES,

a/k/a “D-Flex,”

a/k/a “Flex,”
DEQUAN COPELAND,

a/k/a “Just,”

DAWN STEPHENS,
SHANTAY WALKER,

a/k/a “Tay,”
KEITH LOGAN,

a/k/a “Beef,”
SHAMAR DUDLEY,

a/k/a “I-True,”

a/k/a “True,”

a/k/a “Smacks,”
CASSIUS WILLIAMS,
TONYA UNDERWOOD,
ELIZABETH CONOVER,

a/k/a “Betty,”
CURTIS JENKINS,
RALPH LEE, and
ERIC YARBROUGH

This matter having come before the Court for arraignment; and the
United States being represented by Craig Carpenito, United States Attorney for
the District of New Jersey (by Ian D. Brater, Assistant U.S. Attorney,
appearing); and defendant Derrick Hayes being represented by Mark G. Davis,
Esq.; defendant Dequan Copeland being represented by Nikole A. Pezzullo,

Esq.; defendant Dawn Stephens being represented by Michael V. Gilberti, Esq.;
defendant Shantay Walker being represented by Bruce L. Throckmorton, Esq.;
defendant Shamar Dudley being represented by David Oakley, Esq.; defendant
Cassius Williams being represented by Alyssa A. Cimino, Esq.; defendant
Elizabeth Conover being represented by James C. Patton, Esq.; defendant
Curtis Jenkins being represented by Benjamin J. West, Esq.; defendant Ralph
Lee being represented by John M. Holliday, Esq.; and defendant Eric
Yarbrough being represented by Gilbert J. Scutti, Esq.; and the parties having
met and conferred prior to arraignment and having determined that this matter
may be treated as a criminal case that requires extensive discovery within the
meaning of paragraph 4 of this Court’s Standing Order for Criminal Trial
Scheduling and Discovery; and the parties having agreed on a schedule for the
initial exchange of discovery; and the Court having accepted such schedule,
and for good cause shown,

It is on this 00’ day of February, 2020, ORDERED that:

1. The government shall provide any oral, written or recorded
statement of the defendant pursuant to Federal Rule of Criminal Procedure
(FRCP) 16(a)(1)(A)-(B) on or before March 20, 2020.

2. The government shall provide exculpatory evidence, within the
meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, on or
before March 20, 2020. Exculpatory evidence that becomes known to the
government after that date shall be disclosed reasonably promptly after

becoming known to the government.
3. If the government intends to introduce into evidence in its case-in-
chief a confession made to law enforcement authorities by one defendant that
names or makes mention of a co-defendant, a copy of that statement or
confession shall be disclosed by the government on or before May 1, 2020.
The government shall provide a proposed redaction to that statement to
conform with the requirements of Bruton v. United States, 391 U.S. 123 (1968)
and its progeny, on or before May 1, 2020.

4. The government shall provide additional discovery required by
FRCP 16(a) on a rolling basis, to begin no later than March 2, 2020, and shall
make reasonable efforts to substantially complete such discovery by April 15,
2020.

5. The defendants shall provide any and all notices required by
Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3 on or before May 15,
2020.

6. The defendants shall provide to the government discovery required

by FRCP 16(b) on or before May 15, 2020.

[REMAINDER OF PAGE LEFT BLANK]
7. A status conference shall be held on My “ 27, 2020, at _ {0 hud
a.m./p.m., in order to assess the progress of discovery: to determine a schedule
for the production of additional discovery if necessary; to consider any
discovery disputes if necessary; to set or consider setting a schedule for the

next status conference in this matter; and to set or consider setting a schedule

for pretrial motions if a date for the completion of discovery can be determined.

Ak sap

HON. FREDA L. WOLFSON
Chief United States District Judge
